Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 1 of 16



                         IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

  MELANIE DAVIS, et al.,                           )
                                                   )
         Plaintiffs,                               )
                                                   )
  v.                                               )   Case No. 18-cv-81004-RLR-BER
                                                   )
  POST UNIVERSITY, INC.,                           )
                                                   )
         Defendant.                                )

         THIS CAUSE is before the Court on the parties’ Joint Motion for Entry of Agreed

  Confidentiality Order. DE 37. The parties, through counsel, jointly request the entry of a

  confidentiality order to protect the exchange of discovery involving confidential and non-public

  information, including confidential identifying information of non-party individuals.

         Accordingly, it is hereby ORDERED that:

         1.      Scope. All materials produced or adduced in the course of discovery, including

  initial disclosures, responses to discovery requests, any documents produced in response to any

  discovery requests, deposition testimony and exhibits, and information derived directly therefrom

  (hereinafter collectively “documents”), shall be subject to this Order concerning Confidential

  Information as defined below. This Order is subject to the Local Rules of this District and the

  Federal Rules of Civil Procedure on matters of procedure and calculation of time periods.

         2.      Confidential Information. As used in this Order, “Confidential Information”

  means information designated as “CONFIDENTIAL-SUBJECT TO CONFIDENTIALITY

  ORDER” by the producing party that falls within one or more of the following categories: (a)

  information prohibited from disclosure by statute or rule or order of any state or federal agency;

  (b) information that contains and/or reveals trade secrets; (c) research, technical, commercial or

  financial information that the Party has maintained as confidential; and/or information about

                                                  1
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 2 of 16



  business contracts,; (d) medical information concerning any individual; (e) personally identifiable

  information (including, without limitation, social security numbers, addresses, telephone numbers

  and any information protected under the Family Educational Rights and Privacy Act, 20 U.S.C.

  §1232g (“FERPA”) and comparable state laws) and/or financial information about any party, any

  employee of any party, or any third party or putative class member, including without limitation

  information about any individual’s banking or lending relationship, credit history, and/or assets

  and liabilities; (f) income tax returns (including attached schedules and forms), W-2 forms and

  1099 forms; (g) personnel or employment records of a person who is not a party to the case; or (h)

  any other categories of information or documents that the parties agree should be designated as

  Confidential Information. Information or documents that are available to the public may not be

  designated as Confidential Information.

         3.      Designation.

                 (a)    A party may designate a document as Confidential Information for

  protection under this Order by placing or affixing the words “CONFIDENTIAL - SUBJECT TO

  CONFIDENTIALITY ORDER” on the document and on all copies in a manner that will not

  interfere with the legibility of the document. As used in this Order, “copies” includes electronic

  images, duplicates, extracts, summaries or descriptions that contain the Confidential Information.

  The marking “CONFIDENTIAL - SUBJECT TO CONFIDENTIALITY ORDER” shall be

  applied prior to or at the time of the documents are produced or disclosed. Applying the marking

  “CONFIDENTIAL - SUBJECT TO CONFIDENTIALITY ORDER” to a document does not

  mean that the document has any status or protection by statute or otherwise except to the extent

  and for the purposes of this Order. Any copies that are made of any documents marked

  “CONFIDENTIAL - SUBJECT TO CONFIDENTIALITY ORDER” shall also be so marked,



                                                  2
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 3 of 16



  except that indices, electronic databases or lists of documents that do not contain portions or

  images of the text of marked documents and do not otherwise disclose the substance of the

  Confidential Information are not required to be marked. Any Confidential Information not reduced

  to documentary, tangible or physical form or which cannot conveniently be designated, including,

  but not limited to, data contained in any electronic form, shall be designated confidential by

  informing the receiving party in writing that the information is confidential. If any party produces

  Confidential Information stored electronically, including, but not limited to, production of

  magnetic diskettes or downloaded or uploaded files transferred by any method, then all of that

  information retains its Confidential nature regardless of whether the information is manipulated or

  converted to any other media, including, but not limited to, the creation of print-outs or other hard

  copies and conversions or manipulation of data for whatever purpose, including, but not limited

  to, for processing by any other computer hardware or software. The producing party should make

  a good faith effort to label such media as “CONFIDENTIAL - SUBJECT TO

  CONFIDENTIALITY ORDER,” but must not alter the document’s native integrity in doing so.

                  (b)     It is the intent of the parties and the Court that documents will not be

  designated as Confidential Information for tactical reasons and that nothing shall be designated

  without good cause. The designation of a document as Confidential Information is a certification

  by an attorney or a party appearing pro se that good cause exists to believe that the document

  contains Confidential Information as defined in this Order.

          4.      Depositions.

          Unless all parties agree on the record at the time the deposition testimony is taken, all

  deposition testimony taken in this case shall be treated as Confidential Information until the

  expiration the thirtieth day after the transcript is delivered to any party or the witness (or such other



                                                     3
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 4 of 16



  time period as the parties may agree upon or the Court may permit). Within this time period, a

  party may serve a Notice of Designation to all parties of record as to specific portions of the

  testimony that are designated Confidential Information, and thereafter only those portions

  identified in the Notice of Designation shall be protected by the terms of this Order. The failure to

  serve a timely Notice of Designation shall waive any designation of testimony taken in that

  deposition as Confidential Information, unless otherwise ordered by the Court.

         5.      Protection of Confidential Material.

                 (a)     General Protections. Confidential Information shall not be used or

  disclosed by the parties, counsel for the parties or any other persons identified in subparagraph (b)

  for any purpose whatsoever other than in this litigation, including any appeal thereof. In this

  litigation, Confidential Information designated by one party may be disclosed only to the other

  named party, and not to any other member of the putative class(es) unless and until a class

  including the putative member has been certified.

                 (b)     Limited Third-Party Disclosures. The parties and counsel for the parties

  shall not disclose or permit the disclosure of any Confidential Information to any third person or

  entity except as set forth in subparagraphs (1)-(9). Subject to these requirements, the following

  categories of persons may be allowed to review Confidential Information:

                 (1)     Counsel. Counsel of record for the parties in the litigation and employees

                         of such counsel who have responsibility for the action.

                 (2)     Parties. Individual parties and employees of a party but only to the extent

                         counsel determines in good faith that the party or employee’s assistance is

                         reasonably necessary to the conduct of the litigation in which the

                         information is disclosed.



                                                     4
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 5 of 16



              (3)   The Court and its personnel.

              (4)   Court Reporters and Recorders. Court reporters and recorders engaged

                    for depositions.

              (5)   Contractors. Those persons specifically engaged for the limited purpose of

                    making copies of documents; preparing demonstrative exhibits or other

                    exhibits for deposition, trial, or other court proceedings in this action; or

                    organizing or processing documents, including outside vendors hired to

                    process electronically stored documents.

              (6)   Consultants and Experts. Consultants, investigators, or experts employed

                    by the parties or counsel for the parties to assist in the prosecution or defense

                    of this action, but only after such persons have completed the certification

                    contained in Attachment A, Acknowledgment and Agreement to Be Bound.

              (7)   Witnesses at depositions. During their depositions, witnesses in this action

                    to whom disclosure is reasonably necessary. Witnesses shall not retain a

                    copy of documents containing Confidential Information, except witnesses

                    may receive a copy of all exhibits marked at their depositions in connection

                    with review of the transcripts. Pages of transcribed deposition testimony or

                    exhibits to depositions that are designated as Confidential Information

                    pursuant to the process set out in this Order must be separately bound by

                    the court reporter and may not be disclosed to anyone except as permitted

                    under this Order.

              (8)   Author or recipient. The author or recipient of the document (not including

                    a person who received the document in the course of litigation).



                                               5
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 6 of 16



                 (9)     Others by Consent. Other persons only by written consent of the producing

                         party or upon order of the Court and on such conditions as may be agreed

                         or ordered.

                 (c)     Control of Documents. Counsel for the parties shall make reasonable

  efforts to prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel

  shall maintain the originals of the forms signed by persons acknowledging their obligations under

  this Order for a period of three years after the termination of the case.

         6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document

  as Confidential Information does not, standing alone, waive the right to so designate the document.

  If a party designates a document as Confidential Information after it was initially produced, the

  receiving party, on notification of the designation, must make a reasonable effort to assure that the

  document is treated in accordance with the provisions of this Order. No party shall be found to

  have violated this Order for failing to maintain the confidentiality of material during a time when

  that material has not been designated Confidential Information, even where the failure to so

  designate was inadvertent and where the material is subsequently designated Confidential

  Information.

         7.      Filing of Confidential Information. This Order does not, by itself, authorize the

  filing of any document under seal. Any party wishing to file a document designated as Confidential

  Information in connection with a motion, brief, or other submission to the Court must comply with

  LR 5.4.

         8.      No Greater Protection of Specific Documents. Except on privilege grounds not

  addressed by this Order, no party may withhold information from discovery on the ground that it




                                                    6
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 7 of 16



  requires protection greater than that afforded by this Order unless the party moves for an order

  providing such special protection.

         9.      Challenges by a Party to Designation as Confidential Information. The

  designation of any material or document as Confidential Information is subject to challenge by

  any party. The following procedure shall apply to any such challenge.

                 (a)     Meet and Confer. A party challenging the designation of Confidential

  Information must do so in good faith and must begin the process by conferring directly with

  counsel for the designating party. In conferring, the challenging party must explain the basis for

  its belief that the confidentiality designation was not proper and must give the designating party

  an opportunity to review the designated material, to reconsider the designation, and, if no change

  in designation is offered, to explain the basis for the designation. The designating party must

  respond to the challenge within five (5) business days (or such other time as the parties may agree

  upon in writing or the Court may permit). Within three (3) business days of this response, the

  challenging Party must, in writing, either accept the explanation(s) and designation(s) provided by

  the designating party on some or all of the challenged designations, or declare that an impasse has

  been reached on some or all of the challenged designations.

                 (b)     Judicial Intervention. If the Parties, after a reasonable effort pursuant to

  this Section, are unable to resolve a dispute regarding the designation of Confidential Information,

  the designating Party may, within seven (7) business days of a declared impasse, file and serve a

  motion that identifies the designated material at issue and sets forth in detail the basis for the

  designation, or request a hearing with the magistrate judge. Each such motion must be

  accompanied by an affirmation that the movant has complied with the meet-and-confer

  requirements of this Order. The burden of persuasion in any such challenge proceeding shall be on



                                                   7
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 8 of 16



  the designating party. Until the Court rules on the challenge, all parties shall continue to treat the

  materials as Confidential Information under the terms of this Order. Failure to seek judicial

  intervention as described in this paragraph within the seven (7) business day period shall constitute

  a waiver of the designation for the duration of the case.

          10.     Action by the Court. Applications to the Court for an order relating to materials

  or documents designated Confidential Information shall be by motion or other procedure

  designated by the Court. Nothing in this Order or any action or agreement of a party under this

  Order limits the Court’s power to make orders concerning the disclosure of documents produced

  in discovery or at trial.

          11.     Use of Confidential Documents or Information at Trial. Nothing in this Order

  shall be construed to affect the use of any document, material, or information at any trial or hearing.

  A party that intends to present (or anticipates that it may present) Confidential Information at a

  hearing or trial shall bring that issue to the Court’s and the parties’ attention at the commencement

  of the hearing or by motion or in a pretrial memorandum without disclosing the Confidential

  Information. The Court may make such orders as are necessary to govern the use of such

  documents or information at trial or hearing.

          12.     Inadvertent Disclosure of Confidential Information. If a party or any of its

  representatives, including but not limited to its counsel, outside consultants, and/or experts,

  inadvertently discloses any information or documents designated as Confidential Information

  pursuant to this Order to persons who are not authorized to use or possess the Confidential

  Information, the party shall provide immediate written notice of the disclosure to the party whose

  Confidential Information was inadvertently disclosed. Similarly, in the event a party has actual

  knowledge that Confidential Information is being used or possessed by a person not authorized to



                                                    8
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 9 of 16



  use or possess Confidential Information pursuant to this Order, regardless of how the Confidential

  Information was disclosed or obtained by such person, the party shall provide immediate written

  notice of the unauthorized use or possession to the party whose Confidential Information is being

  used or possessed. No party shall have an affirmative obligation to inform itself regarding such

  possible use or possession.

         13.     Party’s Use of Own Confidential Materials. This Order has no effect upon, and

  shall not apply to, a producing party’s use of its own Confidential Information for any purpose.

  However, to the extent a party treats its own Confidential Information in this litigation in a manner

  that is inconsistent with the non-producing party’s obligations regarding such materials under this

  Order (for example, filing such materials as part of a publicly-available document, not under seal),

  the non-producing party will be relieved of those obligations in this litigation with respect to that

  Confidential Information to the same extent as the producing party’s treatment of the Confidential

  Information in this litigation conflicts with the non-producing party’s obligations.

         14.     Inadvertent Disclosure of Privileged Documents. Inadvertent production or

  disclosure of documents or discovery material otherwise subject to the attorney-client privilege,

  work product doctrine, and/or any other applicable privilege or protection shall not automatically

  constitute a waiver of any applicable privilege, protection or immunity. Upon notification that a

  document or other discovery material has been inadvertently produced and that a claim of any

  applicable privilege will be made with regard to such document or other discovery material, the

  party receiving such notice shall segregate such materials and advise the producing party if they

  dispute the claim of inadvertence or assert waiver. If the receiving party does not challenge the

  claim of inadvertence or assert waiver, the receiving party shall promptly either destroy or return

  the inadvertently produced materials. If the parties cannot resolve the dispute, the matter shall be



                                                   9
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 10 of 16



   presented to the Court for consideration and in camera review of such materials. If the Court

   determines the privilege has not been waived, the material shall be either returned or destroyed,

   and the inadvertent production of any document or discovery shall not be deemed to be a waiver

   of the claim of privilege or protection against disclosure. Notwithstanding the foregoing, nothing

   in this Paragraph shall prevent a receiving party from challenging the producing party’s

   designation of the document or discovery as subject to attorney-client privilege, attorney work

   product, and/or any other applicable privilege or protection, or to assert that the privilege or

   protection has been waived based upon the circumstances. The receiving party may retain copies

   of the document for the purpose of challenging the producing party’s designation of the document

   or discovery as subject to attorney-client privilege, attorney work product, and/or any other

   applicable privilege or protection.

          15.     Confidential Information Subpoenaed or Ordered Produced in Other

   Litigation.

                  (a)     If a receiving party is served with a subpoena or an order issued in other

   litigation or an action that would compel disclosure of any material or document designated in this

   action as Confidential Information, the receiving party must so notify the designating party, in

   writing, within a reasonable time before the date for compliance with the subpoena or order so that

   the designating party may take appropriate action to preserve the confidential nature of the

   documents. Such notification must include a copy of the subpoena or court order.

                  (b)     The receiving party also must, in writing, inform the party who caused the

   subpoena or order to issue in the other litigation or action that some or all of the material covered

   by the subpoena or order is the subject of this Order. In addition, the receiving party must deliver




                                                    10
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 11 of 16



   a copy of this Order promptly to the party in the other litigation or action that caused the subpoena

   to issue.

                  (c)     The purpose of imposing these duties is to alert the interested persons to the

   existence of this Order and to afford the designating party in this case an opportunity to try to

   protect its Confidential Information in the court from which the subpoena or order issued. The

   designating party shall bear the burden and the expense of seeking protection in that court of its

   Confidential Information, and nothing in these provisions should be construed as authorizing or

   encouraging a receiving party in this action to disobey a lawful directive from another court. The

   obligations set forth in this paragraph remain in effect while the party has in its possession, custody

   or control Confidential Information by the other party to this case.

           16.    Challenges by Members of the Public to Sealing Orders. A party or interested

   member of the public has a right to challenge the sealing of particular documents that have been

   filed under seal, and the party asserting confidentiality will have the burden of demonstrating the

   propriety of filing under seal.

           17.    Obligations on Conclusion of Litigation.

                  (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order

   shall remain in force after dismissal or entry of final judgment not subject to further appeal.

                  (b)     Obligations at Conclusion of Litigation. Within sixty days after dismissal

   or entry of final judgment not subject to further appeal, the receiving party shall destroy all

   Confidential Information, including all deposition testimony and documents marked

   “CONFIDENTIAL - SUBJECT TO CONFIDENTIALITY ORDER” under this Order, including

   copies as defined in ¶ 3(a), and certify the fact of destruction.




                                                     11
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 12 of 16



                  (c)     Retention of Work Product and one set of Filed Documents.

   Notwithstanding the above requirements to return or destroy documents, counsel may retain (1)

   attorney work product, including an index that refers or relates to designated Confidential

   Information so long as that work product does not duplicate verbatim portions of Confidential

   Information, and (2) one complete set of all documents filed with the Court including those filed

   under seal. Any retained Confidential Information shall continue to be protected under this Order.

   An attorney may use his or her work product in subsequent litigation, provided that its use does

   not disclose or use Confidential Information.

                  (d)     Deletion of Documents filed under Seal from Electronic Case Filing

   (ECF) System. Filings under seal shall be deleted from the ECF system only upon order of the

   Court.

                  (e)     Jurisdiction. The Court retains jurisdiction subsequent to settlement or

   entry of judgment to enforce the terms of this Order.

            18.   Application to All Documents Designated as Confidential Information. The

   parties agree that the provisions of this Order shall apply to all documents and other discovery

   materials produced in this Litigation and designated as “Confidential Information” or

   “CONFIDENTIAL – SUBJECT TO CONFIDENTIALITY ORDER,” without regard to whether

   the production or designation occurred prior to or after entry of this Order. However, all documents

   produced prior to the entry of this order must be designated within seven (7) business days of the

   entry of the Order in order to qualify for the protection described herein.

            19.   Order Subject to Modification. The parties understand and agree that any and all

   Confidential Information to be produced in this case will be produced in reliance upon and as a

   result of the protections provided for in this Order. This Order may be modified by the Court on



                                                    12
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 13 of 16



   its own initiative or on motion of a party or any other person with standing concerning the subject

   matter. Any such modification, however, shall be prospective in application only, and shall not

   affect the treatment and protection of any Confidential Information produced before modification.

   Any Confidential Information produced before the modification of this Order shall continue to be

   subject to provisions of the unmodified Order, including all provisions concerning the protection

   of such Confidential Information and the procedures for challenging the designation of

   Confidential Information.

          20.      No Prior Judicial Determination. This Order is entered based on the

   representations and agreements of the parties and for the purpose of facilitating discovery. Nothing

   herein shall be construed or presented as a judicial determination that any document or material

   designated Confidential Information by counsel or the parties is entitled to protection under Rule

   26(c) of the Federal Rules of Civil Procedure or otherwise until such time as the Court may rule

   on a specific document or issue.

          21.      Defendant Fee/Cost Waiver. Defendant recognizes that, given the nature of this

   case, the benefits of this Order primarily accrue to Defendant. Accordingly, Defendant agrees to

   waive any claim to costs or fees associated with making any designations or following any of the

   procedures outlined under this agreement, unless Plaintiff’s related conduct is determined by the

   Court to have been in bad faith.

          22.      Persons Bound. This Order shall take effect when entered and shall be binding

   upon all counsel of record and their law firms, the parties, and persons made subject to this Order

   by its terms.




                                                   13
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 14 of 16



          DONE AND ORDERED in Chambers at West Palm Beach in the Southern District of

   Florida, this 31st day of January 2019.




                                                  _______________________________
                                                  BRUCE REINHART
                                                  United States Magistrate Judge




                                             14
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 15 of 16



   AGREED TO BY:
                                /s/ Mary Joanne Dowd
                                Mary Joanne Dowd, # 368970
                                Adam Bowser, (admitted pro hac vice)
                                Brandi G. Howard, (admitted pro hac vice)
                                ARENT FOX LLP
                                1717 K Street, N.W.
                                Washington, DC 20006-5344
                                (202) 857-6000 (telephone)
                                (202) 857-6395 (facsimile)
                                mary.dowd@arentfox.com
                                adam.bowser@arentfox.com
                                brandi.howard@arentfox.com

                                Attorneys for Post University, Inc.

                                /s/ Bradford R. Sohn
                                Bradford R. Sohn
                                THE BRAD SOHN LAW FIRM PLLC
                                2600 South Douglas Rd., Suite 1007
                                Coral Gables, Florida 33134
                                Tel: (786) 708-9750
                                Fax: (305) 397-0650
                                brad@sohn.com

                                Jeremy M. Glapion
                                THE GLAPION LAW FIRM, LLC
                                1704 Maxwell Drive
                                Wall, New Jersey 07719
                                Tel: (732) 455-9737
                                Fax: (732) 709-5150
                                jmg@glapionlaw.com

                                Attorneys for Plaintiff




                                          15
Case 9:18-cv-81004-RKA Document 38 Entered on FLSD Docket 01/31/2019 Page 16 of 16



                                           ATTACHMENT A

                            THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

   MELANIE DAVIS, et al.,                        )
                                                 )
          Plaintiffs,                            )
                                                 )
   v.                                            )        Case No. 18-cv-81004-RLR-BER
                                                 )
   POST UNIVERSITY, INC.,                        )
                                                 )
          Defendant.                             )

          The undersigned hereby acknowledges that he/she has read the Confidentiality Order in

   the above-captioned action and attached hereto, understands the terms thereof, and agrees to be

   bound by its terms. The undersigned submits to the jurisdiction of the United States District Court

   for the Southern District of Florida in matters relating to the Confidentiality Order and understands

   that the terms of the Confidentiality Order obligate him/her to use materials designated as

   Confidential Information in accordance with the Order solely for the purposes of the above-

   captioned action, and not to disclose any such Confidential Information to any other person, firm

   or concern.

          The undersigned acknowledges that violation of the Confidentiality Order may result in

   penalties for contempt of court.

   Name: __________________________________________

   Job Title: ________________________________________

   Employer: _______________________________________

   Business Address: _________________________________

   Date: ___________________________________________



                                                     16
